2022 IL App (1st) 201369
                                          No. 1-20-1369
                                    Opinion filed June 21, 2022
                                                                                      First Division


 ______________________________________________________________________________

                                              IN THE
                               APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 WILFREDO CINTRON JR.                                          )   Appeal from the
                                                               )   Circuit Court of
        Plaintiff-Appellant,                                   )   Cook County.
                                                               )
 v.
                                                               )   Nos. 17 CH 5547
 THOMAS J. DART, in His Official Capacity as Sheriff of        )
 Cook County; THE COOK COUNTY SHERIFF’S                        )   Honorable
 MERIT BOARD; and COOK COUNTY,                                 )   Anna H. Demacopoulos,
                                                               )   Judge, presiding.
        Defendants-Appellees.                                  )



        PRESIDING JUSTICE HYMAN delivered the judgment of the court, with opinion.
        Justices Walker and Coghlan concurred in the judgment and opinion.

                                           OPINION

¶1     Cameras recorded an altercation in which several Cook County Jail correctional officers

punched and kicked a handcuffed detainee. Plaintiff Wilfredo Cintron, the sergeant on duty, and

the officers involved submitted reports claiming the detainee instigated the altercation. Expert

witnesses testified at a Cook County Sheriff’s Merit Board (Merit Board or Board) hearing that (i)

the officers used excessive force, (ii) Cintron stood next to the officers during the incident, and

(iii) his and the other officers’ reports, which Cintron signed as well, did not accurately reflect

what occurred.
1-20-1369

¶2     The Merit Board terminated Cintron for violating multiple Cook County Sheriff’s Office

(Sheriff) orders on the use of excessive force, reporting uses of force, and submitting and

approvingly signing false reports. On administrative review, the circuit court affirmed the Board’s

decision.

¶3     Cintron contends (i) the Board’s finding that he violated Sheriff’s orders was against the

manifest weight of the evidence and (ii) terminating him was arbitrary and unreasonable. We

affirm. The evidence supports the Board’s findings. Further, we perceive nothing arbitrary or

unreasonable or unrelated to the requirements of service in the Board’s decision to discharge

Cintron.

¶4                                         Background

¶5     Cintron worked as a correctional officer for the Sheriff assigned to Cook County Jail. As a

sergeant, he oversaw a team of correctional officers and had additional supervisory duties such as

personnel management and disciplinary responsibilities.

¶6     On May 4, 2012, a physical altercation broke out between several correctional officers,

including Joel Mireles and Dale Frank, and detainee Jabari Funches. Cintron was the sergeant on

duty. Recordings of the altercation taken from different angles showed that at least five officers

surrounded Funches and punched and kicked him multiple times while Funches was in handcuffs.

The recordings also show Cintron standing next to Frank while Frank repeatedly kicked Funches

and Cintron having his hand on Mireles’s back when Mireles pushed Funches into a wall.

¶7     Afterward, Cintron completed a “Response to Resistance/Use of Force Data Collection

Report.” Cintron did not have access to the recordings before filing the report. Cintron stated that

Funches took a “combative stance” and “started to raise his hands” before Mireles hit him. Cintron

added that Mireles struck Funches with an open hand and Frank helped restrain and handcuff

                                               -2-
1-20-1369

Funches. Other officers submitted reports with nearly identical descriptions, with one officer

asserting nothing happened after the officers handcuffed Funches. No report detailed force more

than an open hand strike. Cintron signed off on each of the reports.

¶8     Funches filed a complaint with the Sheriff’s Office of Professional Responsibility (OPR).

After conducting an internal investigation, OPR recommended the Merit Board fire Cintron.

¶9     At the Board’s hearing, Richard Ellitch, the OPR investigator who conducted the internal

investigation and drafted a written report of his findings, testified that he had interviewed Funches

and some of the officers, including Cintron, and viewed the recordings. Ellitch said that the

recordings contradicted the reports as Funches did not raise his hands before Mireles punched him.

In Ellitch’s opinion, the force was unjustified. Also, Cintron stood next to Frank while Frank

kicked Funches and Cintron had his hand on Mireles’s back when Mireles pushed the handcuffed

Funches against a wall. Again, based on his investigation, this use of force was unjustified, and

Cintron, Mireles, and Frank violated the Sheriff’s order prohibiting officers from making false

official reports. Ellitch concluded that Cintron’s actions warranted termination.

¶ 10   James Hart testified at the hearing as an expert witness on the use of force and report

writing. Hart authored a report based on the OPR reports, the officers’ statements, and the

recordings. Hart testified (i) Mireles and Frank unjustifiably used excessive force against Funches

and (ii) Cintron violated Sheriff’s orders prohibiting the filing of false reports, requiring officers

to intervene during an excessive force incident, requiring officers to report all uses of force, and

another specific to sergeants’ duties.

¶ 11   Cintron testified that, although present during the altercation, he focused on Frank

handcuffing Funches and did not see Frank kick Funches. Cintron denied seeing Mireles push

Funches’s head into a wall. As for his silence on the use of excessive force in his report, Cintron

                                                -3-
1-20-1369

said that he did not see it or remember seeing it when he prepared the report. He completed his

report and signed off on the other reports one hour and twenty minutes after the incident.

¶ 12   Cintron acknowledged that the recordings conflict with his report that Funches raised his

hands to Mireles before the altercation. Cintron also acknowledged that he testified he was

positioned at the guard station at Mireles’s trial and could not have seen the initial confrontation.

Cintron said he based his report on his memory.

¶ 13   The Board found that the Sheriff proved by a preponderance of the evidence that Cintron

violated seven Sheriff’s orders regarding the use of excessive force, reporting uses of force, and

submitting and signing off on false reports. The Board ordered Cintron’s termination.

¶ 14   Cintron filed a petition for administrative review, later adding several counts questioning

the Board’s composition, which were dismissed on the de facto officer doctrine. In the remaining

count, Cintron argued that the Board’s decision was against the manifest weight of the evidence.

The trial court affirmed the factual findings but remanded for the Board to articulate its reason for

ordering termination rather than another form of discipline.

¶ 15   The Board issued a new decision, nearly identical to its earlier one, except it included the

finding that Cintron violated the Sheriff’s orders by not documenting the incident and not

intervening when Mireles pushed Funches against a wall. Again, the Board ordered Cintron’s

termination without reasons.

¶ 16   Cintron filed another petition for administrative review. Cintron argued that the decision

was arbitrary because the Board did not provide a reason for choosing termination. The trial court

ordered supplemental briefing on a recent case reaffirming that a court on administrative review

needs only determine whether the decision to terminate was neither arbitrary nor unreasonable and

related to the requirements of service based on the entire record and findings made by the Board.

                                                -4-
1-20-1369

Rios v. Cook County Sheriff’s Merit Board, 2020 IL App (1st) 191399. Relying on Rios, the trial

court affirmed the Board’s decision.

¶ 17                                         Analysis

¶ 18                             Manifest Weight of the Evidence

¶ 19   Cintron contends the Board’s decision to terminate him was against the manifest weight of

the evidence. In an appeal from the judgment of an administrative review proceeding, we review

the administrative agency’s decision and not the circuit court’s decision. Krocka v. Police Board,

327 Ill. App. 3d 36, 46 (2001). The scope of review of an administrative agency’s decision on

discharge requires a two-step analysis. Department of Mental Health & Developmental

Disabilities v. Civil Service Comm’n, 85 Ill. 2d 547, 550 (1981). We determine if the administrative

agency’s findings of fact are contrary to the manifest weight of the evidence. Id. In doing so, we

treat the findings and conclusions of the administrative agency as prima facie correct. Kappel v.

Police Board, 220 Ill. App. 3d 580, 588 (1991). We do not reweigh the evidence or substitute our

judgment for the agency’s. Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d 497,

534 (2006). When sufficient evidence in the record supports an administrative agency’s findings,

the decision will not be reversed. Id.

¶ 20   Then, we determine if the findings of fact provide a sufficient basis for the Board’s

conclusion that cause for discharge existed. Crowley v. Board of Education of the City of Chicago,

2014 IL App (1st) 130727, ¶ 29. The Board sits in the best position to resolve the effect of an

officer’s conduct on the operations of the department, so we give considerable deference to its

determination of cause. Robbins v. Department of State Police Merit Board, 2014 IL App (4th)

130041, ¶ 39.




                                               -5-
1-20-1369

¶ 21    Cintron argues that the expert witness testimony does not support the Board’s findings of

fact. Both Ellitch and Hart viewed the recordings of the incident and based their testimonies on

them. Ellitch testified that the recordings show Frank kicking Funches while Cintron stood next to

him and Mireles pushing Funches into a wall while Cintron had his hand on Mireles’s back. Hart

testified similarly.

¶ 22    Both Ellitch and Hart testified that Cintron failed to document in his report that Frank

kicked Funches and Mireles pushed Funches into a wall. Hart testified that Cintron’s report

contained false information: Cintron claimed force was justified because Funches took a

combative stance and raised his hands towards Mireles. But Cintron later acknowledged the

recordings show that, from where he stood, he could not have seen how the altercation began. Hart

testified that the recordings show that after Mireles struck Funches, Funches’s hands went up as

his body rocked backward, supporting the Board’s findings.

¶ 23    Cintron argues that his testimony was unrebutted. Not so. Instead, the Board relied on

Hart’s testimony. Cintron also argues that he did not have access to the recordings of the incident

before writing his report, and his reports accurately reflected what he recalled. But Cintron drafted

the report only 1 hour and 20 minutes after the incident and failed to include essential details such

as Frank kicking Funches and Mireles pushing Funches into a wall while handcuffed. In the

recordings, Cintron was positioned to observe these occurrences. Thus, the recordings and Hart’s

testimony rebut Cintron’s testimony.

¶ 24    The Board considered the testimony of Ellitch, Hart, and Cintron. It concluded that

sufficient evidence supported the violation of seven orders, particularly the recordings, and could

not say “the opposite conclusion is clearly evident.” Abrahamson v. Illinois Department of




                                                -6-
1-20-1369

Professional Regulation, 153 Ill. 2d 76, 88 (1992). Thus, the Board’s finding was not against the

manifest weight of the evidence.

¶ 25                                    Cause to Discharge

¶ 26   Cintron maintains that the Board’s findings do not provide a sufficient basis for discharging

him. A police officer may not be discharged without cause. 65 ILCS 5/10-1-18(a) (West 2020).

“Cause” means “ ‘some substantial shortcoming which renders [the employee’s] continuance in

his office or employment in some way detrimental to the discipline and efficiency of the service

and something which the law and a sound public opinion recognize as a good cause for his

[discharge].’ ” Walsh v. Board of Fire & Police Commissioners, 96 Ill. 2d 101, 105 (1983) (quoting

Fantozzi v. Board of Fire & Police Commissioners, 27 Ill. 2d 357, 360 (1963)). Because the Board,

and not the reviewing court, stands in the best position to determine the effect of an officer’s

conduct on the department, the reviewing court gives the Board’s determination of cause heavy

deference. Valio v. Board of Fire & Police Commissioners, 311 Ill. App. 3d 321, 330-31 (2000).

Illinois courts have recognized that “police departments, as paramilitary organizations, require

disciplined officers to function effectively and have accordingly held that the promotion of

discipline through sanctions for disobedience of rules, regulations and orders is neither

inappropriate nor unrelated to the needs of a police force.” Siwek v. Police Board, 374 Ill. App. 3d

735, 738 (2007). Thus, our review is limited to whether the agency’s decision was arbitrary and

unreasonable or unrelated to the requirements of service. Id.

¶ 27   The Board determined Cintron’s conduct sufficiently severe to warrant discharge. This

conduct included witnessing excessive force used against Funches, falsely reporting what he saw

on a “Response to Resistance/Use of Force Data Collection Report,” and failing to document what




                                               -7-
1-20-1369

he witnessed on that report. The Board concluded that Cintron’s actions violated general orders,

Sheriff’s orders, and Board rules and regulations.

¶ 28    Cintron contends that his termination was arbitrary because, on remand, the Board failed

to connect its decision to terminate to why it was proper. But, as long as evidence supports the

decision, the Board need not explain itself. Rios, 2020 IL App (1st) 191399, ¶ 29. In Rios, this

court held, “the Board’s order accurately recited the evidence adduced at the hearing” and that

“evidence certainly supports the Board’s conclusion” that the officer violated the rules. Id. ¶ 30.

The Board’s decision in Rios was made “based on the evidence presented” and “after assessing the

credibility of the witnesses.” (Internal quotation marks omitted.) Id. ¶ 23. This is the same language

used here to justify the Board’s decision.

¶ 29    The evidence from witness testimony and the recordings show that Cintron submitted an

inaccurate report on the use of excessive force and approved his subordinates’ false reports. As

noted, the Board found Cintron’s actions violated seven orders. Thus, the Board’s decision to

terminate him was not arbitrary.

¶ 30    Cintron disputes that he used excessive force, so the Board’s decision was unreasonable.

Although Cintron did not directly use force, the evidence established he allowed his subordinates

to use excessive force, failed to report the incident accurately, and signed off on false reports.

Similarly, in Remus v. Sheahan, 387 Ill. App. 3d 899, 905 (2009), we upheld the Board’s decision

to terminate an officer who encouraged other officers to chase a car and shoot at it. The court found

that the officer’s most significant rule violations were lying about the incident and failing to report

on it accurately. Id.

¶ 31    According to Cintron, the Board should have considered comparators in determining his

penalty. Specifically, Officer Frank’s penalty should have been considered. Cintron cites Roman

                                                 -8-
1-20-1369

v. Cook County Sheriff’s Merit Board, 2014 IL App (1st) 123308, where the court considered and

compared the penalties of five officers based on their role in the incident. Unlike Roman, no

evidence in the record shows Frank’s role or penalty besides Cintron’s testimony that he saw Frank

return to work. The hearing officer also ruled that Frank’s discipline was irrelevant to Cintron’s

violations. Thus, the Board’s decision to terminate Cintron was not unreasonable.

¶ 32   Nor can we ignore that Cintron acted in his capacity as a sergeant. As in Remus, the Sheriff

cannot fully perform the duty of protecting “the public from the wrongdoing of officers working

for the department if their fellow officers help cover up the wrongdoing.” 387 Ill. App. 3d at 905.

¶ 33   Given all this, we find the Board’s decision to terminate Cintron was neither arbitrary nor

unreasonable and related to the requirements of service.

¶ 34   Affirmed.




                                               -9-
1-20-1369


                            2022 IL App (1st) 201369


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 17-CH-5547;
                         the Hon. Anna H. Demacopoulos, Judge, presiding.



Attorneys                Jacob D. Exline and Heidi Karr Sleper, of Kurtz, Sleper & Exline
for                      LLC, of Wheaton, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney (Lyle K. Henretty, Assistant
for                      State’s Attorney, of counsel), and Robert T. Shannon, James M.
Appellee:                Lydon, V. Brette Bensinger, Gretchen Harris Sperry, and Lari
                         Dierks, of Hinshaw & Culbertson LLP, both of Chicago, for
                         appellees.




                                       - 10 -